Title: To James Madison from Eliza House Trist, ca. 13 April 1784
From: Trist, Eliza House
To: Madison, James


ca. 13 April 1784. Mrs. Trist was at Fort Pitt awaiting transportation down the Ohio for a reunion with her husband. She wrote Jefferson regarding a misunderstood report that Virginia had “reward[ed] merit by making our friend Madison Governor.… I have wrote to him, but before I got your letter, which I beg you to forward” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 97–98). This letter was probably that forwarded by Jefferson with his 1 July 1784 letter to JM.
